Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 27, 2014

The Court of Appeals hereby passes the following order:

A15A0364. JAY WILCHER v. WAY ACCEPTANCE COMPANY et al.

      Jay Wilcher filed this direct appeal from the trial court’s order assessing
$900.00 in OCGA § 9-15-14 attorney fees. Pursuant to OCGA § 5-6-35 (a) (10),
appeals from orders granting or denying attorney fees and litigation expenses under
OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
Wilcher’s failure to comply with the discretionary review procedure deprives this
Court of jurisdiction over the appeal, which is hereby DISMISSED. See Capricorn
Systems v. Godavarthy, 253 Ga. App. 840 (560 SE2d 730) (2002).

                                      Court of Appeals of the State of Georgia
                                                                           10/27/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.